 



EXHIBIT 10.3
-COPY-

Baltimore, Maryland
January 31, 2008   $6,000,000

PROMISSORY NOTE
(Revolving Line of Credit)
IMPORTANT NOTICE
THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.
     FOR VALUE RECEIVED, the undersigned (collectively “Borrower”) promises to
pay to the order of PROVIDENT BANK, a Maryland banking corporation (“Lender”),
at the Lender’s offices at 114 East Lexington Street, Baltimore, Maryland 21202
or at such other place as the holder of this Promissory Note may from time to
time designate, the principal sum of Six Million and NO/100 Dollars
($6,000,000), or so much as has been disbursed to the Borrower hereunder,
together with interest thereon at the rate or rates hereafter specified and any
and all other sums which may be owing to the Lender by the Borrower pursuant to
this Promissory Note. At no time shall the principal amount outstanding under
this Promissory Note and any other Promissory Note issued pursuant to the
Agreement (as hereinafter defined) exceed Six Million Nine Hundred Thousand
Dollars ($6,900,000). The following terms shall apply to this Promissory Note.

1.   INTEREST. The unpaid principal amount outstanding from time to time
pursuant to this Promissory Note shall bear interest at one percent (1%) per
annum above the rate of interest announced from time to time by the Lender as
its prime commercial lending rate of interest, it being understood that such
announced rate bears no inference, implication, representation, or warranty that
such announced rate is charged to any particular customer or customers of the
Lender. Interest on the principal amount outstanding shall be adjusted daily
with the rate for each day being the rate in effect at the close of business on
that day.

2.   CALCULATION OF INTEREST. Interest shall be calculated on the basis of a
three hundred sixty (360) days per year factor applied to the actual days on
which there exists an unpaid balance hereunder.   3.   REPAYMENT.      
(a)Principal: The principal balance of this Promissory Note and any accrued but
unpaid interest shall be paid in full by the Borrower in immediately available
funds on April 30, 2008.       (b)Interest: Accrued interest shall be paid by
the Borrower, in arrears, in immediately available funds on the first day of
each successive month beginning on February 1, 2008.       All amounts owed by
the Borrower to the Lender shall be payable, when due, by preauthorized debit of
Account #20-65310679 and Borrower agrees to maintain a balance in such account
which is at least equal to the payment amount on each payment due date.

4.   LATE PAYMENT CHARGE. If any payment due hereunder (including any payment in
whole or in part of principal) is not received by the holder within fifteen
(15) calendar days after its due date, the Borrower shall pay a late payment
charge equal to five percent (5%) of the amount then due.

5.   APPLICATION OF PAYMENTS. All payments made pursuant to this Promissory Note
shall be applied first to late payment charges or other sums owed to the holder,
next to accrued interest, and then to principal, or in such other order or
proportion as the holder, in the holder’s sole and absolute discretion, may
elect from time to time.

6.   PREPAYMENT. The Borrower may prepay this Promissory Note in whole or in
part at any time or from time to time without premium or additional interest.

7.   DEFAULT. Upon a failure to pay any sum due pursuant to this Promissory Note
or a default in the performance of any of the covenants, conditions or terms of
the Fourth Amended and Restated Loan and Security Agreement, dated June 29,
2007, executed by Borrower and Lender, as the same may have been subsequently
amended, restated, supplemented or modified from time to time, including the
Second Amendment and Waiver dated the date hereof (the “Agreement”), or of any
other agreement or document made by any Borrower for the benefit of the Lender
or any holder (collectively with the Agreement, the “Loan Documents”), the
holder of this Promissory Note, in the holder’s sole and absolute discretion and
without notice or demand, may exercise any of the following rights, in addition
to any rights or remedies under applicable law or any of the Loan Documents:

 



--------------------------------------------------------------------------------



 



  (a)   Default Rate of Interest. The holder may raise the rate of interest
accruing on the unpaid balance due under this Promissory Note by two
(2) percentage points above the rate of interest otherwise applicable until such
time as such default has been cured to the Lender’s entire satisfaction,
independent of whether the holder of this Promissory Note elects to accelerate
the unpaid principal balance as a result of such default.     (b)  
Acceleration. The holder may declare the entire unpaid principal balance plus
accrued interest and all other sums due hereunder immediately due and payable.
Reference is made to the Loan Documents for further and additional rights of the
holder to declare the entire unpaid principal balance plus accrued interest and
all other sums due hereunder immediately due and payable. The Borrower agrees
that a default under this Promissory Note or a default by the Borrower under any
of the Loan Documents is a default by the Borrower under all other liabilities
and obligations of the Borrower to the holder, and that the holder shall have
the right to declare immediately due and payable all of such other liabilities
and obligations.     (c)   Confession of Judgment. The Borrower authorizes any
attorney admitted to practice before any court of record in the United States to
appear on behalf of the Borrower in any court in one or more proceedings, or
before any clerk thereof or prothonotary or other court official, and to confess
judgment against the Borrower, without prior notice or opportunity of the
Borrower for prior hearing, in favor of the holder of this Promissory Note in
the full amount due on this Promissory Note (including principal, accrued
interest and any and all penalties, fees and costs) plus court costs and
reasonable legal fees. In addition to all other courts in which judgment may be
confessed against the Borrower upon this Promissory Note, the Borrower agrees
that venue and jurisdiction shall be proper in the Circuit Court of any County
of the State of Maryland or of Baltimore City, Maryland, or in the United States
District Court For The District Of Maryland. For the purpose of allowing the
holder of this Promissory Note to file a confession of judgment in the
Commonwealth of Virginia to recover any sums of money due hereunder, the
Borrower hereby duly constitutes and appoints David Matuszewski its attorney in
fact to confess judgment against the Borrower in the Circuit Court for the
County of Fairfax, Virginia and in any other circuit court or court located in
the Commonwealth of Virginia, and the Borrower acknowledges and agrees that
jurisdiction and venue shall be proper in such court and in any other city or
county in the Commonwealth of Virginia The Borrower waives the benefit of any
and every statute, ordinance, or rule of court which may be lawfully waived
conferring upon the Borrower any right or privilege of exemption, homestead
rights, stay of execution, or supplementary proceedings, or other relief from
the enforcement or immediate enforcement of a judgment or related proceedings on
a judgment. The authority and power to appear for and enter judgment against the
Borrower shall not be exhausted by one or more exercises thereof, or by any
imperfect exercise thereof, and shall not be extinguished by any judgment
entered pursuant thereto; such authority and power may be exercised on one or
more occasions from time to time, in the same or different jurisdictions, as
often as the holder shall deem necessary or advisable.

8.   INTEREST RATE AFTER JUDGMENT. If judgment is entered against the Borrower
on this Promissory Note, the amount of the judgment entered (which may include
principal, interest, penalties, fees, and costs) shall bear interest at the
higher of the above described default interest rate as determined on the date of
the entry of the judgment, or the legal rate of interest then applicable to
judgments in the jurisdiction in which judgment was entered.

9.   EXPENSES OF COLLECTION. If this Promissory Note is referred to an attorney
for collection, whether or not judgment has been confessed or suit has been
filed, the Borrower shall pay all of the holder’s costs, fees (including, but
not limited to, the holder’s attorneys’ fees, paralegal charges and expenses)
and all other expenses resulting from such referral.

10.   WAIVERS. The Borrower, and all parties to this Promissory Note, whether
maker, indorser, or guarantor, waive presentment, notice of dishonor and
protest.

11.   LOAN AGREEMENT; SECURITY. The Line of Credit is being provided by the
Lender to the Borrower pursuant to the terms of the Agreement.

12.   EXTENSIONS OF MATURITY. All parties to this Promissory Note, whether
maker, indorser, or guarantor, agree that the maturity of this Promissory Note,
or any payment due hereunder, may be extended at any time or from time to time
without releasing, discharging, or affecting the liability of such party.

13.   NOTICES. Any notice or demand required or permitted by or in connection
with this Promissory Note shall be in writing and shall be made by hand
delivery, by Federal Express or other similar overnight delivery service, or by
certified mail, unrestricted delivery, return receipt requested, postage
prepaid, addressed to the respective parties at the appropriate address set
forth on the signature page hereof or to such other address as may be hereafter
specified by written notice by the respective parties. Notice shall be
considered given as of the date of facsimile or hand delivery, one (1) calendar
day after delivery to Federal Express or similar overnight delivery service, or
three (3) calendar days after the date of mailing, independent of the date of
actual delivery or whether delivery is ever in fact made, as the case may be,
provided the giver of notice can establish the fact that notice was given as
provided herein. If notice is tendered pursuant to the provisions of this
section and is refused by the intended recipient thereof,

 



--------------------------------------------------------------------------------



 



    the notice, nevertheless, shall be considered to have been given and shall
be effective as of the date herein provided. Notwithstanding anything to the
contrary, all notices and demands for payment from the holder actually received
in writing by the Borrower shall be considered to be effective upon the receipt
thereof by the Borrower regardless of the procedure or method utilized to
accomplish delivery thereof to the Borrower.   14.   LIABILITY; ASSIGNABILITY;
BINDING NATURE. If more than one person or entity is executing this Promissory
Note as a Borrower, all liabilities under this Promissory Note shall be joint
and several with respect to each of such persons or entities. This Promissory
Note may be assigned by the Lender or any holder at any time. This Promissory
Note shall inure to the benefit of and be enforceable by the Lender and the
Lender’s successors and assigns and any other person to whom the Lender may
grant an interest in the Borrower’s obligations to the Lender, and shall be
binding and enforceable against the Borrower and the Borrower’s personal
representatives, successors and assigns.   15.   INVALIDITY OF ANY PART. If any
provision or part of any provision of this Promissory Note shall for any reason
be held invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions of this
Promissory Note and this Promissory Note shall be construed as if such invalid,
illegal or unenforceable provision or part thereof had never been contained
herein, but only to the extent of its invalidity, illegality or
unenforceability.   16.   MAXIMUM RATE OF INTEREST; COMMERCIAL LOAN.
Notwithstanding any provision of this Promissory Note or the Loan Documents to
contrary, the Borrower shall not be obligated to pay interest pursuant to this
Promissory Note in excess of the maximum rate of interest permitted by the laws
of any state determined to govern this Promissory Note or the laws of the United
States applicable to loans in such state. If any provision of this Promissory
Note shall ever be construed to require the payment of any amount of interest in
excess of that permitted by applicable law, then the interest to be paid
pursuant to this Promissory Note shall be held subject to reduction to the
amount allowed under applicable law, and any sums paid in excess of the interest
rate allowed by law shall be applied in reduction of the principal balance
outstanding pursuant to this Promissory Note. The Borrower acknowledges that it
has been contemplated at all times by the Borrower that the laws of the State of
Maryland will govern the maximum rate of interest that it is permissible for the
holder of this Promissory Note to charge the Borrower pursuant to this
Promissory Note. The Borrower warrants that this Promissory Note evidences a
commercial loan transaction within the meaning of Sections 12-101(c) and
12-103(e), Commercial Law Article. Annotated Code of Maryland, as amended, and
that no proceeds of such loan transaction are being used by the Borrower for any
consumer purpose.   17.   CHOICE OF LAW; CONSENT TO VENUE AND JURISDICTION;
ACTIONS AGAINST LENDER. This Promissory Note shall be governed, construed and
interpreted strictly in accordance with the laws of the State of Maryland. The
Borrower consents to the jurisdiction and venue of the courts of any county in
the State of Maryland or the courts of Baltimore City, Maryland or to the
jurisdiction and venue of the United States District Court for the District of
Maryland in any action or judicial proceeding brought to enforce, construe or
interpret this Promissory Note. The Borrower agrees to stipulate in any future
proceeding that this Promissory Note is to be considered for all purposes to
have been executed and delivered within the geographical boundaries of the State
of Maryland, even if it was, in fact, executed and delivered elsewhere. Any
action brought by the Borrower against the Lender which is based, directly or
indirectly, or in whole or in part, upon this Promissory Note or any matter
related to this Promissory Note or any other Loan Document shall be brought only
in the courts of the State of Maryland.   18.   WAIVER OF JURY TRIAL. The
Borrower (by its execution hereof) and the Lender (by its acceptance of this
Promissory Note) agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by the Borrower, the Lender or any successor
or assign of the Borrower or the Lender on or with respect to this Promissory
Note or any other Loan Document or which in any way relates, directly or
indirectly, to the obligations of the Borrower to the Lender pursuant to this
Promissory Note or any other Loan Document, or the dealings of the parties with
respect thereto, shall be tried only by a court and not by a jury. The Borrower
and the Lender hereby expressly waive any right to a trial by jury in any such
suit, action, or proceeding.   19.   PRIOR NOTE. This Note is an amendment and
restatement of a Promissory Note (Revolving Line of Credit) dated June 29, 2007
in the maximum original principal amount of Ten Million and 00/100 Dollars
($10,000,000.00) (the “First Amended and Restated Note”), which itself was an
amendment and restatement of a Promissory Note (Revolving Line of Credit) dated
July 6, 2006 in the maximum original principal amount of Twelve Million and
00/100 Dollars ($12,000,000.00) (the “Original Note”), as secured. Nothing
contained in this Note shall in any way operate as a novation, release or
discharge of any of the provisions of the Original Note as amended and restated
by the First Amended and Restated Note or any other related document.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned execute this Promissory Note under seal, as Borrower, as of the date
first written above.

                      WITNESS/ATTEST:       HALIFAX CORPORATION OF VIRGINIA,
f/k/a Halifax Corporation
 
                   
/s/ Arthur J Whalen
      By:   /s/ Joseph Sciacca
 
  (SEAL) 
Name:
Arthur J Whalen
 
          Joseph Sciacca
Chief Financial Officer
5250 Cherokee Avenue
Alexandria, Virginia 22312    
 
                                HALIFAX ENGINEERING, INC.
 
                   
 
          By:   /s/ Joseph Sciacca
 
  (SEAL) 
 
              Joseph Sciacca
Vice President, Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312    
 
                                MICROSERV LLC
 
                   
 
          By;   /s/ Joseph Sciacca
 
  (SEAL) 
 
              Joseph Sciacca
Vice President, Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312    
 
                                HALIFAX ALPHANATIONAL ACQUISITION, INC.
 
                   
 
          By:   /s/ Joseph Sciacca
 
  (SEAL) 
 
              Joseph Sciacca
Vice President, Secretary and Treasurer
5250 Cherokee Avenue
Alexandria, Virginia 22312    

Notice Address For Lender:
Provident Bank
114 East Lexington Street
Baltimore, Maryland 21202
Attention: Michael McShane/453
With a copy to:
Provident Bank
Legal and Compliance Department
114 East Lexington Street
Baltimore, Maryland 21202
Attention: General Counsel

 